Justice TODD,
concurring.
I join the Majority Opinion, with the exception of its articulation of the appropriate standard of review. The majority seemingly conflates the concepts of findings of fact and ultimate findings when it suggests that “the factual findings of the trial court should not be sustained where the court has abused its discretion or committed an error of law.” Majority Opinion at 572. Indeed, it is difficult to understand how a trial court, in making factual findings, could commit an error of law. Instead, I favor simply adopting the standard of review as set forth by our Court last year in In re R.J. T., 608 Pa. 9, 26-28, 9 A.3d 1179, 1190 (2010), which recognizes the appropriate standard for review of a trial court’s findings of fact as well as the proper standard for its conclusions of law: “the standard of review in dependency cases requires an appellate court to accept the findings of fact and credibility determinations of the trial court if they are supported by the record, but does not require the appellate court to accept the lower court’s inferences or conclusions of law. Accordingly, we review for an abuse of discretion.” Id.; see generally Christianson v. Ely, 575 Pa. 647, 655, 838 A.2d 630, 634 (2003) (“An abuse of discretion is not merely an error of judgment, but if in reaching a conclusion the law is overridden or misapplied, or the judgment exercised is manifestly unreasonable, or the result of partiality, prejudice, bias or ill-will ... discretion is abused.” (internal quotation marks omitted)).
I also join the thoughtful expressions voiced by Justice Baer in his concurrence.
Justice BAER joins this concurring opinion.